Citation Nr: 1730057	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for lumbar strain (claimed as back problems).

2. Entitlement to service connection for bilateral knee disability.

3. Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas that, in pertinent part, denied the benefits sought on appeal.

The Veteran appeared at a Board hearing at the RO in January 2015 before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

In March 2015 and September 2015, this matter was remanded for additional development, to include affording the Veteran new VA examinations for his disabilities.  The RO has since provided the Veteran with updated examinations.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A back defect was not noted when the Veteran was examined and accepted for active duty; there is not clear and unmistakable evidence that a back disability pre-existed service and was not aggravated; and the current back disability is linked to back disability identified in service.

2. The Veteran's current bilateral knee disability was not caused or aggravated by a disease or injury during active duty.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability, lumbar strain, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Pursuant to 38 C.F.R. § 3.303 (b), when a chronic disease (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a).

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been an entrance examination during which the disability about which the Veteran later complains was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304 (b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the "preexisting condition. 38 U.S.C.A. § 1153. If this burden is met, then the Veteran is not entitled to service-connected benefits. If the government fails to rebut the presumption of soundness under section 1111, however, the Veteran's claim is one for service connection. This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. See Wagner, supra.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Back Disability

The April 2011 VA examiner noted a diagnosis of a lumbar strain.  The April 2013 VA examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  Most recently, the January 2017 VA examiner noted a diagnosis of low back pain.  Thus, there is no question that the Veteran has a current lumbar spine disability.

The January 1971 report of medical history for induction into service noted that the Veteran had sprained his lower back three to four years earlier.  The physician completing the history noted the Veteran's report of current back pain without limitation of activities.  On the examination for induction, the spine was reported as normal and no defects were reportedly found.  It was also noted that evidence of a back disability could be submitted.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for VA purposes.  Sanchez-Benitez v. West, 13 Vet App 282 (1999). Consequently, a back defect was not noted on the examination when the Veteran was accepted for service, and the presumption of soundness is for application.  38 U.S.C.A. § 1111.

While the induction examination provides evidence of a pre-existing disability; the evidence is not clear and unmistakable that there was no aggravation.   

A July 1972 service treatment record reports that the Veteran had lower back pain that had been aggravated by heavy lifting.  Furthermore, at the January 2015 hearing, the Veteran testified that his back symptoms had worsened and he experienced muscle spasms due to his activities in-service.  Because the presumption of soundness is not rebutted, the claim becomes one for ordinary service connection.

The Veteran was afforded a VA examination to assess the nature of his lower back disability in April 2011.  He reported that he aggravated his lower back during service while working as a radar crew member.  The examiner noted that the Veteran's lower back pain was treated with physical therapy during service. However, the examiner failed to provide an opinion regarding the existence of a nexus between the Veteran's disability and service.

In April 2013, the Veteran underwent a second VA examination for his lumbar strain.  He reported that he had a weak back prior to service, but had been responsible for handling heavy equipment during service.  The examiner opined that the lumbar strain was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury.  She based this conclusion upon a lack of documentation of treatment and symptoms until January 2009.  In this regard, a medical opinion is inadequate if it relies on the absence of corroborating treatment records and fails to consider a Veteran's reports.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner did not address the Veteran's statements regarding continuous pain, instead relying upon a lack of in-service and post-service documentation of complaints of back pain for many years.  Accordingly, the opinion is of limited probative value.

In October 2016, the RO obtained an addendum opinion regarding the Veteran's lumbar strain.  The examiner opined that the lower back disability was less likely than not related to active duty service but did not clearly and unmistakably exist prior to service.  He reasoned that the Veteran had been employed in physically demanding fields, including carpentry, painting, and concrete, after service and prior to seeking treatment for his back pain.  The opinion has some probative weight.  See Nieves-Rodriguez, supra; Stefl, supra.

In January 2017, the Veteran was afforded a third VA examination for his lower back disability.  He reported that he aggravated his back during service while carrying radar equipment.  The examiner opined that the Veteran's lumbar strain was at least as likely as not incurred during service, and had progressed due to age.  He reasoned that the Veteran's post-service employment in construction further aggravated the injury, which represented the natural progression of such a disability.  The examiner indicated that the condition was multifactorial.  Therefore, the symptoms had worsened over time due to the Veteran's physical activity, which included his military service.  The Board finds that this opinion had clear conclusions and strong supporting data, as well as a reasoned medical explanation connecting the two. As a result, the Board affords it great probative weight.  See Nieves-Rodriguez, supra; Stefl, supra.

In light of his complaints of continuous lower back pain and muscle spasms that he experienced after service, along with the highly probative opinion submitted by the January 2017 VA examiner, when resolving doubt in his favor, the Veteran had more than temporary lower back symptoms during service and the evidence shows a permanent worsening of the underlying condition.  The April 2013 VA examiner's negative opinion has no probative value for the reasons discussed above.  Despite the October 2016 VA examiner's negative opinion, the Board is also persuaded by the January 2017 well-supported VA opinion that took into account the Veteran's circumstances and medical history, as corroborated by clinical evidence.  For these reasons, the Board accords equal probative weight to each of the opinions provided.  The favorable and unfavorable evidence is in equipoise and, as such, reasonable doubt is resolved in the Veteran's favor and the claim is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Knee Disability

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability. VA examination reports indicate the Veteran has a diagnosis of bilateral patellofemoral pain syndrome.  Additionally, an October 2009 VA treatment record noted a diagnosis of knee arthralgia.  Thus, the first element of direct service connection is met.

Next, under Shedden, the Veteran must have had an in-service injury or event.  He asserts that a bilateral knee disability began during service while working as a radar operator.  At the January 2015 hearing, he testified that he would often injure one of his knees while carrying a heavy object and walking up steps.  Additionally, in the June 2011 notice of disagreement, he stated that his knees had been aggravated by his duties as a radar operator, which included unloading and setting up heavy equipment. The Board finds the Veteran's statements to be credible, as documented by the lay statements.  He has consistently reported that his knee pain began as a result of his responsibilities as a radar operator.  As such, the Veteran had an in-service injury; and, the second element of service connection is met.

Lastly, the record must show a nexus between the in-service injury and the current disability.

Service treatment records are silent for any symptoms or treatment of a bilateral knee disability.  Post-service VA treatment records document complaints of knee pain in July 2010, August 2010, and March 2011.  

The Veteran was afforded a VA examination in April 2015 to assess the nature of his bilateral knee disorder.  He reported bilateral knee pain began during basic training, after walking and standing for prolonged periods. There had been no specific injury to his knees, but he related the pain to carrying heavy radar equipment.  The examiner opined that the current bilateral knee disability was less likely than not incurred during service.  She based this conclusion on the lack of documentation to support an injury to his knees during service and the Veteran's denial of a specific knee injury during service.  In this regard, the Board notes that a medical opinion is inadequate if it relies on the absence of corroborating treatment records and fails to consider a Veteran's reports.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner did not address the Veteran's statements regarding lifting heavy equipment or walking for prolonged periods of time during service, instead relying upon the lack of in-service and post-service documentation of complaints of knee pain for many years.  Accordingly, the opinion is of limited probative value.

In October 2016, the RO obtained an addendum opinion.  The examiner opined that the bilateral knee disability was less likely than not related to military service.  He stated that the knee pain was more likely related to the aging process, as multiple X-rays failed to indicate a diagnosis of arthritis.  He highlighted the Veteran's employment in the construction field for many years and ultimately concluded that the Veteran's post-service heavy labor was more likely the cause of his bilateral knee disorder.  The opinion is of some probative weight.  See Nieves-Rodriguez, supra; Stefl, supra. 

Most recently, in January 2017, the Veteran underwent a second VA knee examination.  He reported that he experienced knee pain during service after walking long distances and unloading heavy radar equipment.  He first began to experience knee pain in 1979.  The examiner opined that the current knee disability was less likely than not related to service.  He reasoned that the Veteran's in-service bilateral knee pain appeared to be mild and limited.  The examiner stated that the Veteran would not have been capable of performing construction duties for 20 years after service if he had sustained a significant knee injury during service.  He concluded that the bilateral knee disorder was more likely due to the aging process and a career involving strenuous construction work.  

This opinion considered an accurate history, including the Veteran's reports; had clear conclusions and a well-reasoned medical explanation. As a result, the Board affords it great probative weight.  See Nieves-Rodriguez, supra; Stefl, supra.

Significantly, there are no medical opinions in favor of the claim for service connection.  

VA treatment records do not suggest that the Veteran's bilateral knee disorder was related to service or service-connected disability.  The Board acknowledges that VA treatment records indicated that the Veteran experienced knee pain beginning in October 2009; however, the VA examiners opined that these symptoms were due to the aging process and the Veteran's long history of employment in heavy labor and construction. 

The Veteran has provided competent testimony as to ongoing knee pain since service, but these reports came many years after the events in question, and 2017 opinion provides medical reasons for discounting that testimony.  The Veteran's reports are of limited probative value.  

As the most probative evidence of record is against a finding that the current knee disabilities are related to service; the evidence preponderates against the claim.  Reasonable doubt does not arise, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

1.  Entitlement to service connection for lumbar strain is granted.

2.  Entitlement to service connection for bilateral knee disorder is denied.


REMAND

Where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

As noted in the September 2015 remand, the Veteran has been diagnosed with post traumatic stress disorder (PTSD) during the appeal period, to include in a January 2015 VA psychiatric treatment note.  The Veteran has also been indicated to have adjustment disorder.  The April 2015 VA examiner did not find that the Veteran had either disorder.  In its prior remand, the Board sought an addendum opinion to determine whether such disorders had resolved or whether they were incorrectly diagnosed.  Such opinions are required by the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

However, the January 2016 VA examiner did not opine as to whether the previously diagnosed psychiatric disorders had resolved or had been incorrectly diagnosed.  Additionally, the examiner was instructed to consider the Veteran's reports of feeling depressed during military service, but the reports were not mentioned in the rationale provided in the January 2016 opinion.  Thus, a remand for an addendum opinion is necessary to ensure compliance with the remand directives.  Stegall, supra. 

Treatment records for the period since March 2015 have not been associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  Updated VA treatment records since March 2015 should also be obtained.

If any requested records cannot be obtained, the Veteran should be informed; and told of the efforts made and the further actions that will be taken with regard to the claim.  The Veteran may submit medical records directly to VA.

2. After obtaining available records, forward the claims file, including a copy of this remand, to the January 2017 VA examiner for an additional opinion in response to the following questions.  

Did any psychiatric disability present at any time since 2010 (a current disability for VA purposes), at least as likely as not, have its onset in service or is it otherwise the result of a disease or injury in service.  

The examiner must specifically discuss the Veteran's report of being depressed in service.

If PTSD, adjustment disorder, dysthymic disorder or major depression are not present currently, were the prior diagnoses were made in error; or has the disability has gone into remission.  If a disability has gone into remission, the examiner should treat that disability as current and provide a nexus opinion.

The examiner should provide reasons for all opinions.  These should take into account the Veteran's reports.

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


